Citation Nr: 0601439	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-25 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for right 
pubic ramus stress fracture with chronic right trochanteric 
bursitis, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for a lumbar spine 
disorder, on a direct basis, or secondary to residuals, right 
pubic ramus stress fracture with chronic right trochanteric 
bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, mother, stepfather, and friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training from 
September 1998 to April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and January 2004 rating 
decisions of the North Little Rock, Arkansas Department of 
Veterans (VA) Regional Office (RO), for the issues on appeal.  
In August 2002, the RO granted service connection for right 
pubic ramus stress fracture with chronic right trochanteric 
bursitis, and a noncompensable rating was granted, effective 
November 2002.  By rating decision of July 2003, the 
veteran's rating was increased from noncompensable to 
30 percent, effective, November 2002.  The United States 
Court of Appeals for Veterans Claims (Court) indicated that a 
claimant will generally be presumed to be seeking the maximum 
benefits allowed by law and regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1992).  Therefore, the claim for a higher rating 
for right pubic ramus stress fracture with chronic right 
trochanteric bursitis is still in appellate status.  By 
rating decision of January 2004, service connection for a 
lumbar spine disorder on a direct basis, or secondary to 
residuals, right pubic ramus stress fracture with chronic 
right trochanteric bursitis was denied.  

The issue of service connection for a lumbar spine disorder 
on a direct basis, or secondary to residuals, right pubic 
ramus stress fracture with chronic right trochanteric 
bursitis being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran's right pubic ramus stress fracture with 
chronic right trochanteric bursitis is productive of no more 
than marked hip disability.  

3.  The veteran did not have thigh limited to 20 degrees or 
less.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for right pubic ramus stress fracture with chronic right 
trochanteric bursitis has not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5019, 5252, 5255 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the claimant was advised 
by letters dated in March 2002 and October 2003 to submit 
substantiating information, and informed her of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate her claim.  In accordance with the 
requirements of the VCAA, the letters informed the claimant 
what evidence and information VA would be obtaining, and 
essentially asked her to send to VA any information she had 
to process the claim.  The letters also explained that VA 
would make reasonable efforts to help her get evidence such 
as medical records, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.

VA informed the claimant what she needed to show for a 
compensation claim.  Apart from the letters, the rating 
decision on appeal, together with the statement of the case, 
adequately informed the claimant of the type of evidence 
needed to substantiate her claim, as well as provided her 
with additional opportunities to submit further evidence.  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of her claim - 
such was accomplished in this case.  Moreover, this issue is 
a "downstream" matter from a claim which was fundamentally 
granted, such that additional notice is not required.  See 
VAOGCPREC 8-2003.  The Board concludes that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

The Pelegrini II Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, it did not hold that a case 
in which pre-AOJ-adjudication notice was not provided must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion. 

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  She was offered the opportunity to testify at 
a Travel Board hearing, and did so, in September 2005 before 
the undersigned Acting Veterans Law Judge.  The claimant has 
not identified any additional evidence pertinent to her claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.

The Board finds that VA has satisfied its duties to inform 
and assist her.  


II.  Initial Rating

In a rating decision of August 2002, service connection was 
granted for right pubic ramus stress fracture with chronic 
right trochanteric bursitis.  A noncompensable rating was 
assigned, effective November 2001.  By rating decision of 
July 2003, the disability was increased to 30 percent, 
effective November 2001.  The veteran disagreed with the 
30 percent rating and the current initial appeal ensued.  
This rating has been in effect to this date.  

This is an initial rating from the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(Distinguishing between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.  

The veteran's right pubic ramus stress fracture with chronic 
right trochanteric bursitis has been evaluated based on the 
symptoms affecting her right lower extremity.  The veteran 
was injured while on active duty when she began to have 
symptoms in her pelvic area after injuring that area while in 
a Humvee accident.  

The veteran underwent a VA examination in July 2002.  She 
claimed that the pain occurred in the posterior right buttock 
area, anteromedial pubic area on the right, and over the 
right great trochanteric area.  She stated she had pain in a 
range of 7 to 10, with 10 as the maximum.  At least once a 
month, she was in bed 4 out of 7 days for pain.  Physical 
examination revealed the veteran was able to heel and toe 
walk well.  She manifested a limp of the right lower 
extremity.  Palpation to the adductor region on the right was 
painful, the central posterior gluteus and the area over the 
greater trochanteric area.  The right hip showed a complete 
range of motion.  The diagnosis was residuals, right pubic 
ramus stress fracture with chronic trochanteric bursitis.  

In April 2003, the veteran underwent a VA neurology 
examination.  She related radiating pain from the back to the 
right thigh.  On physical examination she had tenderness of 
the right sacroiliac notch.  Neurologically, she had good 
strength of abduction and adduction of the thighs .  It was 
noted that she had right hip pain, as well as lumbar and 
right lower extremity pain due to residual problems from her 
multiple fractures.  

Private treatment records from Glenn E. Marshall, MD, from 
November 2002 to October 2003, were associated with the 
claims folder.  Most of these findings were related to 
symptoms and complaints related to the veteran's lumbar 
spine.  

The veteran again underwent VA examination in November 2003.  
The veteran complained of radiating pain, mostly down her 
right leg, more than the left.  The radiating pain caused 
numbness, tingling, and burning pain.  When observed 
casually, the veteran appeared to have no limitation of 
motion.  She had normal gait and stance when taking off and 
putting on her shoes.  Straight leg raising on the veteran 
did not result in any complaints of pain and did not present 
any evidence of pain when the legs were elevated above 
45 degrees.  She did complain to tenderness to pressure over 
the right side of the pubic ramus and over the right 
trochanteric area.  The range of motion of the lower 
extremities, particularly the hips were carefully checked and 
were all within normal limits without any pain.  It was the 
examiner's opinion that there was no indication whatsoever 
that the veteran had a pelvic fracture and if she did, it was 
healed without any objective residuals of any sort.  

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Board Member.  She 
testified that she was still having pain in the right hip due 
to the hip fracture.  She related that she was using pain 
medication and anti-inflammatory medications.  She also 
related that when she underwent a VA examination in 2003, 
that examination did not reflect a true picture of her right 
pubic ramus stress fracture with chronic right trochanteric 
bursitis disability.  She stated that in order to get to the 
examination and undergo examination, she had to take a lot of 
pain medication.  She also testified that her hip condition 
had not worsened but was about the same.  

Bursitis is rated on limitation of motion of affected parts, 
as degenerative arthritis.  Diagnostic Code 5019.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (DC 5200, etc)  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees.  A 40 percent rating requires flexion limited to 10 
degrees.

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5251.

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees; 
or there is limitation of abduction and cannot cross legs, a 
10 percent evaluation is assigned. Where there is limitation 
of abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.

In general, 38 C.F.R. § 4.71, Plate II (2002) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees, and hip abduction from 0 
to 45 degrees is considered normal.

VA examinations in 2002 and 2003 reveal that the veteran had 
a normal range of motion of the hip.  Moreover there is no 
objective evidence that pain on use of the joint results in 
limitation of motion to a degree which would support a rating 
in excess of 30 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of the surgical neck of the femur, with 
false neck, warrants a 60 percent evaluation.  A 60 percent 
rating is also warranted when there is nonunion of the femur, 
without loose motion, weightbearing is preserved with the aid 
of a brace.  

Under diagnostic code 5255, the veteran's impairment of the 
right pubic ramus stress fracture with chronic right 
trochanteric bursitis showed no more than marked hip 
disability.  The veteran's right pubic ramus stress fracture 
with chronic right trochanteric bursitis is productive mostly 
of complaints of pain.  Although the veteran complains that 
the pain is at a high level, she indicated at her Travel 
Board hearing that it had not worsened and according to the 
VA examiner that examined her in November 2003, her 
orthopedic condition was stable, and if there had been any 
pelvic fracture, which was not shown at the time of 
examination, it had healed without residual disability.  

Since the veteran has not met any of the criteria that would 
warrant a rating in excess of 30 percent on a schedular 
basis, in exceptional cases where evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  

However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of her right pubic ramus stress fracture with 
chronic right trochanteric bursitis. Neither does the record 
reflect marked interference with employment due to the 
disability.  She has submitted no evidence of any type of 
employment that would have been affected because of her right 
pubic ramus stress fracture with chronic right trochanteric 
bursitis.  She testified that she is presently going to 
college on a part time basis so that she can obtain an 
accounting degree.  She maintained that she hoped she could 
work part-time as an accountant and still make a full time 
living at the profession.  However, there simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral for consideration of an extraschedular 
rating.  

Based on the foregoing, the veteran's currently assigned 
30 percent rating appropriately reflects the level of 
disability exhibited by her impairment.  Therefore, a rating 
in excess of the presently assigned 30 percent is not 
warranted.  


ORDER

An initial disability rating in excess of 30 percent for 
right pubic ramus stress fracture with chronic right 
trochanteric bursitis is denied.


REMAND

The veteran and her representative contend, in essence, that 
service connection is warranted for a lumbar disorder as a 
result of service, and in the alternative, as secondary to 
her service-connected right pubic ramus stress fracture with 
chronic right trochanteric bursitis.  

A review of the record reveals that in a November 2002 clinic 
note from Dr. Glenn Marshall, he relates that a 1999 MRI 
showed a mild fracture of the L-2 vertebrae.  A January 1999 
MRI of record in the claims folder was negative and a 
September 1999 MRI shows mild facet hypertrophy at L4-5 and 
L5-S1 without disc herniation, or neural foraminal or canal 
stenosis.  No other MRI is of record in the claims folder.  
The RO should request a copy of those MRI findings showing a 
mild fracture of the L-2 vertebrae from Dr. Marshall and if 
located, associate those records with the claims folder.  

Further, in September 2005, Dr. Marshall submitted a medical 
opinion on behalf of the veteran.  He indicated, in pertinent 
part, that it was his professional opinion that the veteran's 
lumbar bulging disc and lower back pain was a direct result 
from an inservice jeep accident causing compression of her 
discs.  A VA medical examination and opinion regarding any 
link between the veteran's service and her lumbar disorder or 
secondarily between her back and her service-connected right 
pubic ramus stress fracture with chronic right trochantric 
bursitis needs to be addressed prior to final resolution of 
the claim.   

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Request a copy of the 1999 MRI from 
Dr. Marshall, showing a mild fracture of 
the L-2 vertebrae.  

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
should be made available to the examiner 
to ensure awareness of the veteran's 
pertinent history.  All indicated tests, 
to include x-ray findings, should be 
accomplished.  The physician should give 
an opinion as to whether the veteran 
currently has a lumbar spine disability 
which is due to service, including an 
accident involving a humvee.  The 
physician should also opine as to whether 
any back disability found is caused by, 
aggravated, or worsened by her service-
connected right pubic ramus stress 
fracture with chronic right trochanteric 
bursitis disability.  

The examiner should give a rationale for all 
opinions and conclusions expressed. 

3.  Thereafter, readjudicate the claim.  
The claim should be evaluated on a direct 
basis, on a secondary basis, and pursuant 
to Allen v. Brown, 7 Vet. App. 439 
(1995).  If the decision is adverse to 
the appellant, she and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and she should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


